Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146462                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MIDWEST BUSINESS CREDIT, L.L.C.,                                                                       David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 146462
                                                                   COA: 305569
                                                                   Lapeer CC: 10-043082-PD
  TTOD LIQUIDATION, INC. and LAPEER
  PLATING & PLASTICS, INC.,
            Defendants-Appellants,
  and
  DOTT ACQUISITION, L.L.C.,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 27, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           p0520
                                                                              Clerk